                     Case 13-27936           Doc 242        Filed 10/29/20        Page 1 of 3




                              IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF MARYLAND
                                                    Greenbelt Division


IN RE:                                                )
                                                      )        CHAPTER 11
COURTNEY KIERMAN                                      )
ODUM-DUNCAN                                           )        CASE NO. 13-27936
                                                      )
                                                      )
         DEBTOR.                                      )
---------------------------------------------------------------------------------------------------
U.S. BANK TRUST NATIONAL                              )
ASSOCIATION AS TRUSTEE OF                             )
DWELLING SERIES IV TRUST,                             )
SUCCESSOR IN INTEREST TO                              )
NATIONSTAR MORTGAGE                                   )
                           MOVANT,                    )
V.                                                    )
COURTNEY KIERMAN                                      )
ODUM-DUNCAN                                           )
                           DEBTOR,                    )
                           RESPONDENTS.               )

                     AMENDED NOTICE OF DEFAULT UNDER DEBTOR’S
                    AMENDED PLAN OF REORGANIZATION AND ORDER
                      APPROVING DEBTOR’S AMENDED DISCLOSURE
                       STATEMENT [DKT. NO 166] AND CONFIRMING
                    DEBTOR’S AMENDED PLAN OR REORGANIZATION AS
                               CORRECTED [DKT NO. 165]

          NOTICE IS HEREBY GIVEN by U.S. Bank Trust National Association, as Trustee of

 Dwelling Series IV Trust, successor in interest to Nationstar Mortgage (“Creditor”) to all

 parties in interest that the DEBTOR’S AMENDED PLAN OF REORGANIZATION (“the

 Plan”), filed on October 6, 2015 [Doc. 165] and ORDER APPROVING DEBTOR’S

 AMENDED DISCLOSURE STATEMENT [DKT. NO 166] AND CONFIRMING

 DEBTOR’S AMENDED PLAN OR REORGANIZATION AS CORRECTED [DKT NO.
                  Case 13-27936        Doc 242      Filed 10/29/20   Page 2 of 3




165] (“the Consent Order”) entered January 7, 2016 are in default under the terms of said

order, to wit:

        Pursuant to the Plan and Consent Order, the Debtor was to maintain the ongoing

post-petition payments to Movant for the Property located at 11211 Avalanche Way A

Columbia, MD 21044.

        WHEREAS Debtor is due for the November 1, 2014 through February 1, 2017 payments

in the amount of $1,170.71 each, the March 1, 2017 through November 1, 2017 payments in the

amount of $1,186.75 each, the December 1, 2017 through November 1, 2018 payments in the

amount of $1,188.05 each, the December 1, 2018 through November 1, 2019 payments in the

amount of $1,241.32 each, the December 1, 2019 through October 1, 2020 payments in the

amount of $1,243.63 each, prior servicer corporate advances in the amount of $1,538.52, late

charges in the amount of $94.64, and less unapplied funds in the amount of $586.88, for a total

amount due of $87,339.28. Movant’s attorney’s fees associated with this Notice are $100.00.

        NOTICE IS FURTHER GIVEN that, pursuant to the terms of the Plan and Confirmation

Order, the Debtor shall not be deemed to be in default of the provisions of the Plan unless the

Debtor fails to cure or fails to take any other affirmative response within twenty (20) days from

its uncontested receipt of service, a hearing may be set by the Bankruptcy Court in order to

resolve the default if requested by a party in interest.

                                                      /s/ Christopher T. Peck
                                                     Christopher T. Peck, Maryland Bar No. 19622
                                                     McMichael Taylor Gray, LLC
                                                     3550 Engineering Drive, Suite 260
                                                     Peachtree Corners, GA 30092
                                                     (404) 474-7149
                                                     cpeck@mtglaw.com
                                                     ATTORNEYS FOR MOVANT
                  Case 13-27936      Doc 242   Filed 10/29/20   Page 3 of 3



                                CERTIFICATE OF SERVICE

       I HEARBY CERTIFY that on this 29th day of October, 2020, the following person(s)
were served a copy of the foregoing Notice in the manner described below:

Via First Class Mail, Postage Prepaid:

Courtney Kiernan Odum-Duncan
11226A Snowflake Court
Columbia, MD 21044

Via CM/ECF:

John Douglas Burns
The Burns Law Firm, LLC
6303 Ivy Lane, Ste. 102
Greenbelt, MD 20770
Debtor Attorney

US Trustee - Baltimore, 11
Garmatz Federal Courthouse
101 West Lombard Street
Suite 2625
Baltimore, MD 21201

Hugh M. (UST) Bernstein
Office of U.S. Trustee
101 W. Lombard Street
Suite 2625
Baltimore, MD 21201




                                             /s/Christopher T. Peck
                                           Christopher T. Peck
